Citation Nr: 9914374	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-03 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.  

2.  Entitlement to service connection for a left hip 
condition.  

3.  Entitlement to service connection for a right hip 
condition.  

4.  Entitlement to service connection for a right knee 
condition.

5.  Entitlement to service connection for a fractured skull.

6.  Entitlement to service connection for hearing loss.  

7.  Entitlement to service connection for an eye problem.  

8.  Entitlement to service connection for diabetes.  

9.  Entitlement to service connection for arthritis.  

10.  Entitlement to service connection for a left shoulder 
condition.  

11.  Entitlement to service connection for stress.

12.  Entitlement to an increased evaluation for status post 
fracture right ankle with internal fixation, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active service from December 1984 to August 
1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  In his VA Form 9 (Appeal to Board of 
Veterans' Appeals), dated in March 1998, the veteran 
requested a Travel Board Hearing.  That hearing was scheduled 
with the undersigned member of the Board and the veteran was 
provided notice of the date, time and place of the hearing.  
The veteran did not report to the RO for the hearing and has 
neither provided an explanation for his absence nor asked for 
a rescheduled hearing.  Accordingly, the case will be decided 
as though the request for hearing had been withdrawn.  
38 C.F.R. § 20.704(d) (1998).  

FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has a fractured skull, residuals of a fractured 
skull, a right hip condition, a left hip condition, arthritis 
or a left shoulder condition.  

2.  There is no competent medical evidence of a nexus between 
a right shoulder condition, a right knee condition, diabetes, 
stress, or hearing loss recognizable for VA purposes, and 
service.

3.  The veteran's only eye problem, refractive error, is 
congenital or developmental in nature and preexisted service.  

4.  Status post fracture of the right ankle with internal 
fixation is manifested by not more than moderate limitation 
of motion of the ankle.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim to 
establish entitlement to service connection for a right 
shoulder condition, a left hip condition, a right hip 
condition, a right knee condition, arthritis, a left shoulder 
condition, stress, a fractured skull, diabetes, hearing loss, 
or an eye problem.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an increased evaluation for status post 
fracture right ankle with internal fixation have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.40, 4.71a, Diagnostic Code 5299-5271 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The veteran has alleged that all of his claimed service-
connected conditions had their origins in service.  He 
contends that he suffered hearing loss and muskuloskeletal 
injuries when a 55-gallon drum he was handling exploded.  The 
law provides that a veteran is entitled to service connection 
for a disease or injury incurred in or aggravated by in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  If a condition noted during service is not 
shown to have been chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b). 

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Initially, the veteran must satisfy three elements for each 
claim for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Lastly, there must 
be evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the United States Court of Appeals for 
Veterans Claims (the Court) has indicated may be attested to 
by lay observation.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether a claim is well-
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record does not establish 
that the veteran's claims for service connection are 
plausible.  

Service medical records show that, when he entered service 
October 1984, the veteran had to have a needle removed from 
his right knee.  Refractive error was noted, further 
described as astigmatism, correctable to 20/20 in each eye.  
A hearing test performed at that time showed the following 
puretone thresholds: for the right ear, 40, 35, 20, 25, 25, 
and 25 decibels for the 500, 1000, 2000, 3000, 4000, and 6000 
Hertz levels, respectively.  Puretone thresholds for the left 
ear were 30, 25, 10, 10, 15, and 15 decibels at the 500, 
1000, 2000, 3000, 4000, and 6000 Hertz levels, respectively.  
The veteran was treated for external otitis in August 1985.  
An audiogram performed in October 1985 showed all thresholds 
to be 20 or below.  The veteran complained of hearing loss on 
one occasion in April 1987.  He reported that he was 
routinely exposed to motor noise.  He was scheduled for an 
audiological evaluation but there is no record of an 
evaluation having taken place.  

Further review of the service medical records show that, in 
March 1988, the veteran was injured when a drum he was 
welding apparently exploded and hit him in the head.  No loss 
of consciousness was reported.  The veteran sustained a two-
centimeter transverse laceration to the epidermis of the 
scalp.  He also complained of right shoulder pain and right 
ankle pain.  X-rays showed a fracture of the right lower 
extremity.  It was also noted that he suffered an 
acromioclavicular separation.  A splint was applied to the 
right ankle and a shoulder immobilizer was applied to the 
right shoulder.  A follow-up evaluation three weeks later 
showed that the injuries were healing.  The only complaint 
relevant to the shoulder was stiffness.  There are no 
findings of a skull fracture, a hip injury, an eye problem, 
diabetes, or a left shoulder injury in the service medical 
records.  The veteran elected not to have a separation 
physical examination.  

VA Outpatient treatment records show that the veteran sought 
treatment for stress in April 1995 with no significant 
findings or treatment thereafter.  

The veteran was afforded a series of VA examinations in 
August 1997.  Complaints of daily headaches were noted in 
connection with a visual examination.  The examiner reported 
a refractive error correctable to 20/20 bilaterally.  

A VA examination for miscellaneous neurological disorders in 
August 1997 revealed a diagnosis of borderline diabetes, 
well-controlled without medication or diet.  There was no 
evidence of neuropathy, retinopathy or nephropathy.  A 
neurological examination was normal.  

On VA audiometry in August 1997, puretone thresholds for the 
right ear were 40, 35, 20, 25, and 15 decibels for the 500, 
1000, 2000, 3000, and 4000 Hertz levels, respectively.  
Puretone thresholds for the left ear were 25, 20, 15, 15, and 
15decibels at the 500, 1000, 2000, 3000, and 4000 Hertz 
levels, respectively.  His speech recognition scores were 96 
percent bilaterally.

An August 1997 VA examination of the veteran's joints 
revealed complaints of pain in the right ankle, shoulder, 
right knee, and left hip, all of which the veteran related to 
the inservice accident.  He reported that he was knocked 
unconscious in the accident and that he suffered head 
injuries.  X-rays of the right shoulder showed grade I 
separation of the acromioclavicular joint with calcification 
of the surrounding ligament.  X-rays of the left hip, right 
foot and knee were within normal limits.  The diagnoses were 
status post fracture of the right ankle without any arthritic 
changes in the ankle or foot, chronic right knee strain, 
grade I acromioclavicular separation with calcification, 
right shoulder.  

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself.  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).  
After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran has a current disability of the left or right hip, 
arthritis or a left shoulder condition.  Similarly, there is 
no medical evidence of a current disability related to a 
skull fracture and no evidence of an actual skull fracture in 
service.  The only medical evidence addressing these issues--
the VA examinations and the limited outpatient treatment 
records--show no current disabilities.  There is no diagnosis 
of a hip problem, arthritis, a left shoulder problem, a skull 
fracture or residuals of a skull fracture.  

The veteran has argued he has had continuous problems in 
these areas, but as a lay person his statements regarding 
these disabilities may not considered competent evidence.  
Lay testimony is not competent to prove a matter requiring 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. 
App. 93, 95 (1993); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Clarkson v. Brown, 4 Vet. App. 565, 567 (1993).  It 
is the province of trained health care professionals to enter 
conclusions which require medical opinions as to causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Since the 
veteran has no medical expertise, his opinion does not 
provide a basis upon which to make any finding as to the 
origin or development of his condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Inasmuch as the 
veteran has not presented competent medical evidence of a 
current disability with respect to a left or right hip 
condition, arthritis or a left shoulder condition, or a skull 
fracture, these claims are not well-grounded.  

Moreover, the medical records fail to suggest a nexus between 
service and any current stress, right knee condition, right 
shoulder condition, an eye condition, or diabetes.  There is 
no medical opinion relating any of these conditions to 
service.  Furthermore, these conditions were not shown to be 
chronic in service, and there has been no continuity of 
symptomatology since service.  The Board notes a gap of 
several years between service and the veteran's complaints 
regarding these conditions.  Even assuming that the veteran's 
history of on-going symptoms is sufficient to establish 
continuity, competent medical evidence would be required to 
relate a current condition to such symptomatology.  See 
Savage at 498.  

The veteran's only relevant diagnosis regarding the eye is 
refractive error, astigmatism.  This condition is correctable 
to 20/20 or normal vision, bilaterally, and is not considered 
a disease or injury for compensation purposes.  38 C.F.R. 
§ 3.303(c) (1998).  

With regard to the claim for hearing loss, the lack of any 
evidence of a hearing loss disability in service or at 
separation is not fatal to the veteran's claim.  Laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  The central issues are whether the veteran currently 
satisfies the criteria of 38 C.F.R. § 3.385, and whether 
there is medical evidence linking a current hearing loss 
disability to the veteran's period of active service.  As 
noted by the Court:

Where the regulatory threshold requirements for 
hearing disability are not met until several 
years after separation from service, the record 
must include evidence of exposure to disease or 
injury in service that would adversely affect 
the auditory system and post-service test 
results that meet the criteria of 38 C.F.R. § 
3.385. . . . For example, if the record shows 
(a) acoustic trauma due to significant noise 
exposure in service and audiometric test 
results reflecting an upward shift in test 
thresholds in service, though still not meeting 
the requirements for a "disability" under 38 
C.F.R. § 3.385; and (b) post-service 
audiometric testing produces findings meeting 
the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a 
medically sound basis to attribute the post-
service findings to the injury in service, or 
whether they are more properly attributable to 
intercurrent causes.
 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting 
Appellee's Response).  

The veteran has asserted that he was exposed to acoustic 
trauma in service.  The service medical records reveal 
isolated treatment for ear problems, but no medical opinion 
has been provided regarding a relationship between service 
and any current hearing loss.  There is no competent (i.e., 
medical) evidence suggesting that any current hearing loss 
disability is related to service.  The veteran has maintained 
that his statements regarding hearing loss in service 
establish such a relationship, but again on this matter of 
medical causation are not considered competent evidence.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In the absence of competent supporting medical evidence, the 
veteran's claims of entitlement to service connection are not 
well grounded and must be denied on that basis.  

Because the veteran has not met his initial burden of 
submitting evidence of well-grounded claims for service 
connection, VA is under no duty to assist him in developing 
the facts pertinent to those claims.  See Epps, 126 F.2d at 
1468.  The Board is unaware of the existence of additional 
evidence that might well ground the appellant's claims and 
there is no duty to notify the veteran that such evidence 
would be pertinent to his claims pursuant to 38 U.S.C.A. § 
5103(a).  See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. 
Cir. 1997).  

II.  Increased Evaluation

The veteran injured his right ankle in the March 1988 drum 
explosion.  Service connection for status post fracture of 
the right ankle with internal fixation was granted in a July 
1990 rating decision, and a 10 percent evaluation under 
Diagnostic Code 5299-5271 was assigned, effective from August 
1989.  The veteran argues that his service-connected right 
ankle condition is more than 10 percent disabling.  He 
asserts that he is experiencing increasing pain in the ankle 
which greatly reduces his ability to walk.  

A claim that a service-connected condition has become more 
severe is well grounded where the veteran asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board 
also is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
required under 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  In addition to applicable 
schedular criteria for musculoskeletal disabilities, under 
38 C.F.R. §§ 4.40 and 4.45, the VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain or weakness, to the 
extent that any such symptoms are supported by adequate 
pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

VA Outpatient treatment records show that the veteran sought 
treatment for right ankle pain in June 1994.  Physical 
examination at that time revealed no swelling or synovitis.  
X-rays revealed metallic screws in the medial malleolus and 
deformity of the distal fibula from the old healed fracture.  
There was no evidence of a new fracture or dislocation.  

The veteran was afforded a VA examination for joints in 
August 1997.  Reportedly, he worked inside for the Post 
Office.  He complained of pain in the right ankle.  The 
veteran appeared healthy and was not in distress.  He was 
observed to walk with a right-sided limp, but his posture was 
good on standing.  The ankle was not swollen or deformed.  
There were two surgical scars on the ankle.  There was 
tenderness of the ankle on the lateral side.  The alignment 
was good and there was no discoloration.  Range of motion 
revealed dorsiflexion of 10 degrees, plantar flexion of 15 
degrees, and inversion and eversion of five degrees.  Power 
was satisfactory and ankle pulse was palpable.  The diagnosis 
was status post fracture of the right ankle without any 
arthritic changes in the ankle or foot.  The veteran was also 
diagnosed as having chronic right knee strain.  

The veteran's ankle disability due to fracture residuals is 
rated by analogy to Diagnostic Code 5271 based on limitation 
of motion of the ankle.  38 C.F.R. § 4.27 (1998).  A 10 
percent evaluation is warranted for moderate limitation of 
motion of the ankle.  A 20 percent evaluation is warranted 
when there is marked limitation of motion.  See 38 C.F.R. 
§ 4.71a, Plate II (normal dorsiflexion is from 0-20 degrees 
and plantar flexion from 0-45 degrees) and Diagnostic Code 
5271 (1998).  Ankylosis or bony fixation of the ankle in 
plantar flexion at less than 30 degree is also rated at 20 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5270 (1998).  

The veteran has limited motion of the ankle consistent with 
the currently 10 percent evaluation.  The veteran has 
movement of the joint in all directions, including a 25-
degree arc for combined plantar and dorsiflexion.  The 
evidence does not demonstrate the severe degree of limitation 
of motion necessary for an increased evaluation on this 
basis.  With respect to the veteran's contentions under 
38 C.F.R. §§ 4.40 and 4.45, the Board has also considered 
whether an increased evaluation could be assigned on the 
basis of functional loss due to the veteran's subjective 
complaints of pain supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion.  See 38 C.F.R. §§ 4.40 and DeLuca, 8 Vet. App. at 
204-05.  

In the Board's judgment, an increased evaluation is not 
warranted on the basis of functional loss due to pain or 
weakness in this case.  The veteran's symptoms currently are 
supported by only minimal pathology in the absence of absence 
of muscle weakness, malalignment or arthritic changes in the 
joint.  He was not in distress, his power was considered 
satisfactory and the limp was not related specifically to the 
right ankle condition on VA examination.  The veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination which would warrant a higher 
evaluation.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The findings are insufficient 
to rate the right ankle disability analogous to ankylosis 
(Diagnostic Code 5270) given the significant range of 
available movement in the joint.  

The Board has also considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  There has been no showing, 
however, that the disability under consideration has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned 10 percent evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  The current manifestations of 
the right ankle disability do not appear to have required 
ongoing treatment and are managed with use of a 
nonprescription pain reliever, as reported by the veteran 
during his August 1997 examination.  Under the circumstances, 
the Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In 
denying the veteran's claim for an increased evaluation, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right shoulder condition, a left hip 
condition, a right hip condition, a right knee condition, 
arthritis, a left shoulder condition, stress, a fractured 
skull, diabetes, hearing loss, or an eye problem, is denied.

Entitlement to an increased evaluation for status post 
fracture right ankle with internal fixation is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

